Citation Nr: 0429540	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  94-45 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a left hip disability, 
claimed as residuals of a left leg injury.  


REPRESENTATION

Appellant represented by:	Rick S. Miller, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 1994 decision of the RO that 
denied service connection for a left hip disability.  The 
veteran perfected an appeal of this issue.  

In March 1997, the Board denied the veteran's claim on 
appeal; however, in January 1999, the Board vacated the March 
1997 Board decision, as the veteran's request for a Board 
hearing had not been satisfied at the time of the decision to 
deny.  The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in October 1998.  In May 1999, 
the Board remanded the claim on appeal for additional 
necessary development, which was completed, and the case was 
returned to the Board.  

The Board issued a decision in August 2002 that was 
subsequently vacated by a March 2003 Order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's Order reflects 
that the August 2002 Board decision was vacated and remanded 
for readjudication in light of the notice provisions of the 
Veteran Claims Assistance Act of 2000.  

The case was thereafter remanded to the RO in October 2003.  
After further development, including compliance with the VCAA 
mandates, the RO issued a Supplemental Statement of the Case 
in June 2004 and returned the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran asserts that service connection is warranted for 
a left hip disability.  Specifically, the veteran maintains 
that he has current arthritis of the hips due to excessive 
pressure on his legs and hips from parachute jumps during 
jump school in service.  

In January 1994, the veteran's private doctor opined that the 
veteran had post-traumatic osteoarthritis of the left hip 
with all probability secondary to a subcapitol hip fracture 
sustained jumping out of an airplane while in the armed 
services.  The doctor noted that there was no other event in 
the veteran's life that could remotely begin to explain the 
circumstances and that the veteran's condition was one that 
occurred quite frequently in paratroopers and recreational 
parachuters.  

The veteran was examined by VA in October 1999.  The VA 
examiner reviewed the veteran's claims file and was unable to 
identify a fracture of the femoral neck.  The diagnosis was 
that of osteoarthritis of the left hip, with progression over 
the last nine years.  The examiner further noted that the 
conditions which may cause osteoarthritis of the hip 
subsequent to a fracture would be either avascular necrosis 
and/or nonunion of the femoral neck fracture which went on to 
further deterioration.  The examiner saw no evidence of 
either of those conditions on x-rays.

X-ray studies from October 1999 indicate degenerative joint 
disease of both hips, left worse than right.  The possibility 
of aseptic necrosis at the left femoral head was suggested.  

The examiner opined that there was no evidence that the 
veteran's present left hip condition resulted from a fracture 
of the left femoral neck; rather, he developed an idiopathic 
osteoarthritis of the left hip, unrelated to trauma or 
injury.  The examiner further noted that the found no 
evidence of old fracture of the symphysis pubis, and even if 
there were a fracture of the symphysis pubis, that would have 
no bearing at all on the left hip arthritis.  

In a September 2003 statement, the veteran's attorney 
representative, noted that the VA doctor referred to 
avascular necrosis, but that the radiologist who reviewed the 
veteran's x-rays in October 1999 suggested the possibility of 
aseptic necrosis at the left femoral head.  The veteran's 
attorney noted that a medical dictionary distinguishes 
between avascular necrosis, which is a death of tissue caused 
by loss of blood supply; and aseptic necrosis, a condition 
that sometimes follows dislocation of the hip, marked by 
increasing sclerosis and cystic changes in the head of the 
femur in dislocations of the hip, with those changes taking 
place in the absence of infection.

It appears, therefore, that the VA examiner in October 1999 
did not fully address the findings from the October 1999 x-
ray report.  As such, and since there are conflicting 
opinions on whether the veteran's current hip disability was 
incurred in or aggravated by service, the veteran should be 
afforded another VA examination to determine the current 
nature, extent and severity of the veteran's hip disability.  

All pertinent VA and private treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a hip disability during 
the course of his appeal.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain the records of such 
treatment, if not previously obtained.  
All identified private treatment records 
should be requested directly from the 
healthcare providers.  


Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All evidence received 
should be associated with the claims 
file.

2.  The VBA AMC should arrange for VA 
orthopedic examination of the veteran for 
the purpose of ascertaining the current 
nature, and likely etiology of the 
veteran's hip disability.

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review and 
reviewed in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner opine as to 
whether it is at least as likely as not 
the veteran's hip disability was incurred 
as a result of injury, including 
parachute jumping, during service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

The examiner should specifically address 
the concerns of the veteran's attorney as 
to the differences between avascular 
necrosis and aseptic necrosis, and how it 
applies to the veteran's hip disability.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the 


VBA AMC should review the requested 
examination report and required medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Following completion of the 
development requested hereinabove, the VBA 
AMC must undertake to review and 
readjudicate the issue of service 
connection for a left hip disability, 
considering all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

